Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has now been assigned to another examiner.   The response of the applicant has been read and given careful consideration.  Responses to the arguments are presented after the first rejection they are directed to. The applicant’s assumption with respect to the actual number of the Li reference was correct.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steckel et al. 20160218252.
Steckel et al. 20160218252 teaches quantum dots formed from semiconductor layers that are doped with n-type and p-type dopant to adjust the locations of their conduction and valance bands and thereby enhanced quantum dot performance (abstract).  Specifically, quantum dots 20 may be formed from nested layers of semiconductors. With one suitable arrangement, dopant is 
	It would have been obvious to one skilled in the art to modify the configuration of figure 27 which comprises an InP core, a n-doped ZnSe inner core and an ZnS outer core, where the dopant is selected from Sn, In, Al, Cl, Br, I or Ga [0077], by doping the core layer with Al based upon the teachings at [0068-0070,0078] with a reasonable expectation of forming a useful quantum dot. 
	Alternatively, it would have been obvious to one skilled in the art to modify the configuration of figure 27 which comprises an InP core, a n-doped ZnSe inner core and an ZnS outer core, where the dopant is selected from Sn, In, Al, Cl, Br, I or Ga [0077], by doping the core layer with Al, using an undoped ZnSe inner core and an Al doped ZnS outer core based 
Alternatively, it would have been obvious to one skilled in the art to modify the configuration of figure 26 which comprises an InP core, a GaP inner core and an ZnS outer core, where the dopant is selected from Sn, In, Al, Cl, Br, I or Ga [0076-0077], by doping the InP core layer with Mg or Si, using an undoped ZnSe inner core and an Al doped ZnS outer core based upon the teachings at [0068-0070,0076,0078] with a reasonable expectation of forming a useful quantum dot. 
The applicant argues that doping both so that the Fermi levels are aligned would not help in confinement.  The motivation for doping one or more of the layers is described as improving performance of the quantum dot which is not limited to the enhancing confinement argued by the applicant.  Carrier confinement is only an example of the enhancement [0067,0069]. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.  20170247614.
Li et al.  20170247614 discloses a self-passivating quantum dot having significantly improved photostability, characterized in that the self-passivating quantum dot is doped with a self-passivating element M; wherein the self-passivating element M ranges from 0.1 wt % to 40 wt % in content; and the self- passivating element is selected from the group consisting of Al (aluminum), Zr, Fe, Ti (titanium), Cr, Ta, Si (silicon), and Ni. See the abstract.  Specifically, the quantum dot is a core-shell structure comprising a quantum dot core and a coating material coated outside of the quantum dot core. The self-passivating element M is doped in a material of the quantum dot core or doped in the coating material. See paragraphs [0006-0008]. The 
It would have been obvious to one skilled in the art to modify embodiment 3 by doping both the InP core and ZnS shell with Al, Ti or Si based upon the disclosure at [0056] with a reasonable expectation of forming a useful quantum dot. 
Further, it would have been obvious to replace the doped InP with a doped quaternary structure including II-VI compound based upon the teachings at [0057].  
	With respect to claims 5 and 6, the other layer of the shell can be doped and meet the claim as the claims is silent concerning this layer being doped or undoped or having different compositions. 
.

Claims 1,2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. 20180273839.
Li et al. 20180273839 teaches in embodiment 7, a InP core/ZnS shell quantum dot coated with a second shell of Al/Si-O [0126-0138].  The core and shell can be doped with Mg, Ca, Ba, Ti, Sr, Al, B, Zr, Co, Cr, Ag, Ga, Hf, In, Bi, Cu, Mn, Ni, Fe, Ta or Si [0014]. 
It would have been obvious to one skilled in the art to modify embodiment 7 by doping the core and shell with one of Mg, Ti, Al or Si based upon the disclosure at [0014]. 
	As discussed above, the claims do not require the two shells to have a different compositions or that one of them be undoped.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. 20180033856.
Kwon et al. 20180033856 teaches in example 1-1, a InZnP (first nanocrystal)core/Al doped ZnSeS (second nanocrystal) shell [0152-0160,0068]. The core can be a III-V and may further includes a II-VI compounds [0070-0071]. Useful III-V compounds include InAlNP, InAlPAs or InAlPSb and may further include a group II metal (dopant/additive) to form InZnP [0079]. The shell can have a dopant including a group IIa or IIIa metal with a smaller ionic 
It would have been obvious to one skilled in the art to modify examples 1-1 by replacing the InZnP with InAlNP, InAlPAs or InAlPSb based upon the equivalence at [0079].
Alternatively, it would have been obvious to one skilled in the art to modify examples 1-1 by replacing the InZnP with InMgP based upon the direction to the addition of group II metals at [0079] and replacing the Al dopant with Mg based upon the teaching at [0072,0092] with a reasonable expectation of forming a useful quantum dot.
Alternatively, it would have been obvious to one skilled in the art to modify examples 1-1 by replacing the InZnP with a combination/alloy of InP and MgSe, MgS, MgZnSe, MgZnS   based upon the direction to the addition of group II-VI compounds at [0070-0071,0078] and replacing the Al dopant with Mg based upon the teaching at [0072,0092] with a reasonable expectation of forming a useful quantum dot. The examiner has interpreted the scope of doping is interpreted to include any addition of Ti, Si, Al or Mg to the core and a shell layer, either as part of a compound (such as the II-VI compound MgZnS), an additive to form a new compound (InMgP) or a trace addition.  The specification includes no language defining the scope of “dopant” in terms of function or concentration.
As discussed above, the claims do not require the two shells to have a different compositions or that one of them be undoped. The examiner has interpreted the scope of doping is interpreted to include any addition of Ti, Si, Al or Mg to the core and a shell layer, either as part of a compound (such as the II-VI compound MgZnS), an additive to form a new compound (InMgP) or a trace addition.  The specification includes no language defining the scope of “dopant” in terms of function or concentration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
New claims defining shell
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 7, 2021